Citation Nr: 1437790	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  13-19 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for a right shoulder disability.

2. Entitlement to service connection for residuals, osteomyelitis, left shoulder.

3. Entitlement to service connection for residuals, methicillin-resistant staphylococcus aureus (MERSA), left shoulder.

4. Entitlement to service connection for a right knee disability.

5. Entitlement to service connection for a left knee disability.

6. Entitlement to service connection for a right ankle disability.

7. Entitlement to service connection for a left ankle disability.

8. Entitlement to service connection for folliculitis.

9. Entitlement to service connection for migraine headaches.

10. Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from May 2004 to May 2008.

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions of Department of Veterans Affairs (VA) Regional Offices (ROs). An August 2010 rating decision of the RO in Roanoke, Virginia, denied service connection for:  a right shoulder disability; a left shoulder disability, also claimed as osteomyelitis; a left shoulder scar; bilateral knee and ankle disabilities; folliculitis; migraine headaches; and depression. A July 2012 rating decision of the RO in Huntington, West Virginia, denied service connection for residuals, MERSA, left shoulder. 

By a February 2014 rating decision of a Decision Review Officer (DRO) at the RO in Huntington, West Virginia, service connection was granted for scar, status-post left shoulder surgery, and a left shoulder disability other than osteomyelitis. Thus, this action represents a full grant of the benefits sought as to those claims and the Board will confine its consideration to the issues set forth on the decision title page. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

In his June 2013 Substantive Appeal, the Veteran indicated he wanted a hearing before the Board via videoconference. To date, he has not been afforded such.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before the Board. Notify him of the date, time, and location of the hearing, and document such in the claims file. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S.L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



